L DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 12. 2021 is acknowledged. Claims 22-27 and 29-35 remain pending wherein claims 29-35 remain withdrawn. Applicant amended claim 22 by incorporating the allowable subject matter of previously pending claim 28. 
	All objections and rejections set forth in the previous Office action have been withdrawn in light of the amendment.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is acknowledged. However, it fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of every document listed that is not in the English language. As for the foreign patents listed on the IDS, while the NPL citation 3 mentions the foreign patents, the NPL citation does not discuss the relevant disclosure of the foreign patents. The IDS has been placed in the application file, but the non-English documents with no corresponding translations are not being considered.
Election/Restrictions
Claim 22 is allowable. Pursuant to MPEP § 821.04(a), the restriction requirement set forth in the Office action mailed on July 12, 2021 has been reconsidered in view of the allowability of claim 22. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Consequently, claims 29-35 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Wydeven on November 17, 2021.
The application has been amended as follows: 
Amend line 8 of claim 29 as follows: “opening of one of the one or more cap removal stations of the cap removal tray of claim 22;”

Amend line 15 of claim 29 as follows: “[pushing]deflecting the resilient tabs of the cap removal station outwardly until the laterally-“ 
Reasons for Allowance
Claims 22-27 and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Itoh (US 2003/0215370 A1) discloses an apparatus comprising (see Fig. 2B): 
a base 10;
a top wall (wall encapsulated by ring 13) supported by the base 10 (see Fig. 2B); and 
one or more cap removal stations 100 (see Fig. 3), each cap removal station comprising: 
a circular opening extending through the top wall (see Fig. 2B); 
a raised collar 101 surrounding the opening (see Figs. 2B and 3) and extending above the top wall, wherein the raised collar 101 has an outer surface that is outwardly angled from a 
a plurality of resilient tabs 102 and 103 (see Fig. 3) disposed about the opening and extending below the top wall (see Fig. 2B), wherein each resilient tab is angled inwardly from an edge of the opening (see Fig. 2B), and wherein distal ends (bottom) of the tabs are configured to contact an outer surface of a vessel inserted into the cap removal station (see Fig. 2B). 


    PNG
    media_image1.png
    275
    438
    media_image1.png
    Greyscale

However, the raised collar and the resilient tabs of the Itoh apparatus are not integrally formed with the top wall as recited in claim 29. Moreover, based on the design of the apparatus, there is no motivation to modify the apparatus to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796